Branch, Judge.
On appeal from his conviction for possession of methamphetamine and other crimes, Stanli Owens argues that the evidence was insufficient as to the methamphetamine charge and that the trial court erred in its instructions to the jury. We find no error and affirm.
“On appeal from a criminal conviction, we view the evidence in the light most favorable to the verdict, with the defendant no longer enjoying a presumption of innocence.” (Citation omitted.) Reese v. State, 270 Ga. App. 522, 523 (607 SE2d 165) (2004). We neither weigh the evidence nor judge the credibility of witnesses, but determine only whether, after viewing the evidence in the light most favorable to the prosecution, a “rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979).
So viewed, the evidence at trial showed that on December 11, 2005, at about 1:30 a.m., Officer Kem Pugh of the Donalsonville Police *693Department observed the left and right blinker lights of a van alternating and the van drive through an intersection after hesitating. Officer Pugh also noticed that the van’s tag light was inoperable. Officer Pugh called for backup and initiated a stop of the van, parking his patrol car directly behind the van. Officer Douglas Owens arrived as Officer Pugh was exiting his car and walking to the driver’s side door of the van; Officer Owens parked his vehicle behind Officer Pugh’s and activated his overhead lights.
There were three occupants of the van: the driver, a front seat passenger, and a passenger who sat on the floor in the back of the vehicle. Officer Pugh asked the driver, whom Officer Pugh identified at trial as the defendant Owens, for his driver’s license and proof of insurance. The officers determined that Owens’s license was suspended, and they arrested him. The officers handcuffed Owens, who then emptied his own pockets. Officer Pugh patted Owens down, found nothing, and placed him in Officer Owens’s patrol car. The officers searched the van but found no contraband there. Before he was arrested, Owens informed Officer Pugh that he and the front seat passenger, Robby Johnson, had earlier consumed alcoholic beverages and that Johnson owned the van but was too drunk to drive. Officer Owens testified that he knew both passengers and that their licenses to drive had been suspended. Neither passenger was arrested or otherwise detained. The back passenger was allowed to walk to his mother’s residence, which was nearby, so that she could return to the scene and drive the van away.
Video recordings of the stop were played for the jury. One video was taken from the camera in Officer Pugh’s patrol vehicle; the other was taken from the camera in Officer Owens’s patrol vehicle. The first video recording showed that moments after refusing to take a breath test, but just before being placed under arrest for DUI and driving without a valid license, Owens tossed or dropped a white object onto the ground just behind the right foot of the officer placing Owens under arrest. The same video recording also showed that within a few moments after his arrest, Owens began calling out to passenger Johnson; asked the officer whether he could “talk to [his] boys” before sitting in the patrol car; called out to Johnson again, asking him to “come here”; and then attempted to kick something under the patrol car. A few minutes later, as the same officer placed a handcuffed Owens in the rear driver’s side seat of the patrol car, Owens made movements with his hands consistent with discarding another object. Some time after the officer closed the rear driver’s side door, Johnson walked by that side but some distance away from the patrol car and made a gesture at Owens.
*694The second recording shows Johnson walking toward the patrol car after Owens had been placed in the back seat. As Johnson approached, Owens called out, “Robby, hey, look”; when Johnson continued walking past the car, Owens responded by cursing and calling Johnson an “idiot.”
Later, as both officers walked away from the van and toward the patrol vehicles in preparation for leaving the scene, Officer Owens shone his flashlight on the ground and found a clear plastic bag containing a white substance that later tested positive for methamphetamine. The bag was found on the ground outside the door of the patrol car through which Owens had been placed.
Owens was charged with methamphetamine possession, driving with a suspended license, and defective equipment. A jury found Owens guilty of all three charges, and he was convicted. His motion for new trial was denied.
1. Owens first argues that the evidence was insufficient to sustain his conviction for possession of the methamphetamine found outside the door of the patrol car. We disagree.
In a drug possession case based upon circumstantial evidence, the State must adduce evidence establishing a “meaningful connection” between the defendant and the drugs. In re E. A. D., 271 Ga. App. 531, 532 (610 SE2d 153) (2005). “Mere presence, without proof of participation, is insufficient to support a conviction. Rather, the state must show that the defendant had the power and intent to exercise control over the [drugs].” (Footnote omitted.) Stevens v. State, 245 Ga. App. 237, 238 (1) (537 SE2d 688) (2000). Further, “[t]o warrant a conviction on circumstantial evidence, the proved facts shall not only be consistent with the hypothesis of guilt, but shall exclude every other reasonable hypothesis save that of the guilt of the accused.” OCGA § 24-14-6.
[(Questions as to the reasonableness of hypotheses are generally to be decided by the jury which heard the evidence and where the jury is authorized to find that the evidence, though circumstantial, was sufficient to exclude every reasonable hypothesis save that of guilt, that finding will not be disturbed unless the verdict of guilty is insupportable as a matter of law.
(Citation omitted.) Robbins v. State, 269 Ga. 500, 501 (1) (499 SE2d 323) (1998).
Under these authorities, the evidence was sufficient to sustain Owens’s conviction for possession of the methamphetamine at issue. Specifically, it was for the jury to decide whether the only reasonable *695hypothesis as to the origin of the drugs found just outside the door of the patrol car was that Owens had dropped them there. Given the evidence that Owens began dropping objects and calling out to his companions at the moment his arrest was announced, and that he continued his efforts to alert those passengers as he sat in handcuffs in the back of the patrol car, this jury was authorized to conclude that Owens discarded the bag of methamphetamine later found beside the rear driver’s side door of the patrol car and that his attempts to enlist his passengers’ help in kicking discarded drugs under or away from the same side of the patrol car were unsuccessful. Likewise, the jury had some evidence to support its verdict because Owens was the only occupant of the car near the methamphetamine at the time it was dropped and had an exclusive opportunity for control of the drug. It follows that Owens’s conviction for methamphetamine possession must be affirmed. See OCGA § 16-13-30 (a) (outlawing possession of methamphetamine); Taylor v. State, 305 Ga. App. 748, 751 (1) (700 SE2d 841) (2010) (circumstantial evidence of possession was sufficient to authorize a conviction for possession of methamphetamine “and to reject as speculative and unreasonable the hypothesis that someone else discarded the drugs in [a] patrol car”) (citations omitted).
2. Owens also argues that the trial court erred when it charged the jury on the crime of methamphetamine possession without explaining that the State had the burden of proving that Owens had spatial proximity to and had exercised control over the drugs at the time they were found. We disagree.
The record shows that the trial court instructed the jury that the State was obligated to prove Owens’s guilt, as to each essential element of the charged offenses, including intent, beyond a reasonable doubt; that a defendant’s mere presence at the scene of a crime did not authorize a guilty verdict “unless the evidence shows beyond a reasonable doubt that such person committed the alleged crime”; and that a guilty verdict based on circumstantial evidence “must not only be consistent with the theory of guilt, but also exclude every other reasonable theory other than the guilt of the accused.” The trial court then charged the jury that “it is unlawful for any person to possess or have under one’s control any quantity of methamphetamine, which is a controlled substance.” There is no indication that Owens asked for any specific instruction on the topics of his proximity to or control over the contraband at issue.
This record shows that the trial court instructed the jury on the elements of methamphetamine possession and on the law of circumstantial evidence, mere presence and reasonable doubt. Because *696“[u]pright and intelligent jurors would have no difficulty in understanding the meaning of a simple word like ‘possession,’ ” a trial court has no responsibility to give any detailed definition of the term, even when the gravamen of the case is a drug charge based on constructive possession. (Punctuation omitted.) Sullivan v. State, 204 Ga. App. 274, 276 (2) (418 SE2d 807) (1992); see also Donaldson v. State, 180 Ga. App. 879 (1) (350 SE2d 849) (1986). Georgia courts have also held repeatedly that “ ‘mere presence at the scene of the crime is not a recognized defense to a criminal charge. Rather, the rule that mere presence without more is insufficient to convict is really a corollary to the requirement that the state prove each element of the offense charged.’ ” (Punctuation omitted.) Russell v. State, 289 Ga. App. 789, 792 (2) (658 SE2d 400) (2008), quoting Kelley v. State, 279 Ga. App. 187, 189 (2) (630 SE2d 783) (2006) and Muhammad v. State, 243 Ga. 404, 406 (1) (254 SE2d 356) (1979). Finally, and even when a defendant requests a charge on spatial proximity, a trial court does not err in refusing to give such a charge when the jury instructions as a whole, including charges on requisite intent and a mere conjecture of guilt, “adequately covered that principle.” (Citation omitted.) Smoot v. State, 316 Ga. App. 102, 115 (7) (729 SE2d 416) (2012). Owens’s assertions to the contrary thus lack merit.
3. All outstanding motions in the case are denied.

Judgment affirmed.


Andrews, P. J., Barnes, P. J., and Ray, J., concur. Phipps, C. J., Ellington, P. J., and Miller, J., concur in part and dissent in part.